Peters, C. J., with whom Santaniello, J.,
joins, concurring. I agree with parts I, II, IV and V of the majority opinion, and concur with the result in part III dealing with the admissibility of the challenged expert testimony. In my view, it was error to admit that testimony, but the error was, in light of the other relevant evidence at trial, harmless.
My disagreement with the majority stems from my disagreement about the nature of the issue before us. I agree with the majority that the sketch artist was an expert witness, and that he was qualified to offer expert testimony about the genesis of the sketch that he had created. In the course of explaining how his sketch represented what he had been told by the victim, the artist was qualified to explain his focus on certain facial features and spatial relations. He could properly have *171focused the jury’s attention on such characteristics to aid the jury in weighing of the usefulness of the sketch on the issue of the defendant’s identity. I have been able to find no authority, however, for the proposition that expertise in the creation of a sketch authorizes testimony whose subject is a comparison between the sketch and the defendant himself, in person or in a photograph.
The importance of precise delineation of the issue is highlighted by the majority’s reliance on United States v. Brown, 511 F.2d 920 (2d Cir. 1975). In Brown, the expertise of the witness lay not merely in creating photographs but rather in “comparing surveillance bank robbery photographs with known photographs of persons sought to be identified.” Id., 924. Brown is further distinguishable because the expert there was comparing pictorial representations whose accuracy was unquestioned. Since the challenged testimony in this case dealt with a subject outside the artist’s designated field of expertise and involved a sketch whose accuracy was an issue for the trier of fact to determine, the testimony should have been excluded because of its capacity to mislead the jury into an erroneous identification.
The conclusion that the testimony was inadmissible does not, however, end the inquiry. It is familiar ground that evidentiary errors that are harmless do not require the order of a new trial. In this case, there was other credible and properly admissible evidence to identify the defendant as the person who had committed the crimes with which he was charged. The expert evidence was therefore cumulative and its erroneous admission harmless.
For these reasons, I concur in the judgment.